Justice HOBBS,
dissenting.
I respectfully dissent. I would hold that Initiative 2005-2006 #73 contains two subject matters: (1) a ban against districts paying funds to individuals or entities, when the funds are derived from taxes or bond proceeds from indebtedness approved by vote of the electorate and the individual or entity has contributed more than five hundred dollars, whether cash or the equivalent, to an issue committee that favored the ballot initiative, and (2) voiding the outcome of the election in which the voters approved the tax or bonded indebtedness if the district pays such funds to such an individual or entity.
In my view, the proposed initiative would (1) amend the current laws applicable to issue committees, Colo. Const, art. XXVIII, sec. 2(4) and sec. 3(7); (2) would amend laws requiring districts to solicit bids and award contracts for the construction, operation, and maintenance of public works by prohibiting the award of contracts to otherwise qualified bidders based on the merits of the bid; and (3) would amend that provision of article X, section 20(3), which allows voters to consider and approve district tax increases and bonded indebtedness.
A fundamental provision of Amendment 1 placed before the voters and approved by them in 1992 was to allow voters to approve increased taxes and/or bonded indebtedness required to provide public works for the benefit of the citizens within the district. See Havens v. Bd. of County Comm’rs, 924 P.2d 517, 523 (Colo.1996). While Initiative #73 purports to address regulation of issue committee contributions, which voters at the 2006 general election could favor as a worthwhile campaign reform innovation, its other major purpose is to void elections at which the voters have approved tax increases or bonded indebtedness as serving the public good within the district. A third purpose is to prevent districts from awarding a public contract to the lowest bidder because that individual or entity has contributed more than five hundred dollars to an issue committee.
Article V, section 1(5.5) of the Colorado Constitution (1) prohibits an initiative that contains more than one subject, and (2) re*743quires that this one subject shall be clearly-expressed in its title:
No measure shall be ‘proposed by petition containing more than one subject, which shall be clearly expressed in its title; but if any subject shall be embraced in any measure which shall not be expressed in the title, such measure shall be void only as to so much thereof as shall not be so expressed. If a measure contains more than one subject, such that a ballot title cannot be fixed that clearly expresses a single subject, no title shall be set and the measure shall not be submitted to the people for adoption or rejection at the polls.
Colo. Const, art. V, § 1(5.5) (emphasis added).
A principal concern that led to voter enactment in 1994 of the multiple subject ban is that proponents would secure the enactment of subjects that could not be enacted on their merits alone. In re Title, Ballot Title 1997-98 No. 80, 959 P.2d 822, 825 (Colo.1998). An initiative impermissibly contains more than one subject if its text relates to more than one subject and if the measure has at least two distinct and separate purposes that are not dependent upon or connected with each other. Id.
The first purpose of Initiative # 73, to discourage the contribution of more than $500.00 to an issue committee that favors a district ballot proposal, is not dependent upon or connected with voiding a vote of the district’s electorate that approved a tax increase, extension of a tax, and/or bonded indebtedness to build a needed public works project through funds the voters approve, such as a water facility or a water or waste-water treatment facility.
While I recognize that enforcement measures attached to a single subject do not typically constitute a second subject under this rubric, the voiding of an electorate’s prior vote is hardly a logically connected enforcement measure within the context of this initiative.
In my view, a logically connected measure to implement the first purpose of Initiative # 73 would be to enjoin or penalize the issue committee or the individual or entity that contributes to the issue committee. It is an entirely separate purpose, not a logically connected enforcement mechanism, to void the outcome of a citizen vote because a contributor to an issue committee successfully competed, by reason of the merits of its bid, against others who bid on a district project.
In my view, the enforcement cases the majority cites do not stand for the proposition that voiding the results of an election is an enforcement matter, not a separate subject. The enforcement measures we held not to be a separate subject in In re Ballot Title 1997-98 No. 118, 962 P.2d 970, 971-72 (Colo.1998), were permitting and reporting requirements for hog farm pollution directly implementing the one subject of the initiative.
The enforcement measures we considered and held not to be a separate subject in In re Petition for Amendment to Constitution, 907 P.2d 586, 591 (Colo.1995), were procedures such as guidelines for formatting and filing petitions, procedures for challenging ballot titles, rules applicable to petitions, and standing for lawsuits including recovery of costs and attorneys fees for violation of the measure’s provisions. Again, these were directly related to the one subject of the initiative.
Likewise, in Bickel v. City of Boulder, 885 P.2d 215, 228 (Colo.1994), we referred to the standing of a citizen to bring a lawsuit to enforce Amendment 1 as an “enforcement” provision. In that case, we did rule that a portion of the city’s proposal to raise an ad valorem property tax in an unspecified amount was invalid as a violation of Amendment l’s requirement to make a good faith estimate of the dollar increase in ad valorem taxes. Id. at 236. The single subject of Amendment 1 was involved in that ease.1 Enforcement was for a violation of the provisions of Amendment 1 pertaining to a tax increase proposal.
*744In contrast, there are two subjects in the measure before us in this case: issue committee contribution reform and voiding an election that properly complied with Amendment 1 at the time it occurred.
The Majority reasons that the connecting-link between the issue committee reform and voiding a properly held Amendment 1 election is that only Amendment 1 elections are affected by the measure before us. Maj. Op. at 740. However, in reviewing the Title Board’s action, we must ascertain whether multiple subjects are combined in a manner that could result in voter surprise or fraud. In re Title, Ballot Title 1997-98 No. 80, 959 P.2d at 827. I would conclude that this measure’s voiding of properly held prior district tax or bonded indebtedness elections is buried within the issue committee reform proposal, similar to the way the change in criteria for elections under Amendment 1, a separate subject matter, was buried in the tax cut proposal of Initiative 1997-98 No. 30, for which we held that multiple subjects existed in violation of the Colorado Constitution.2
Thus, I would hold that Initiative 2005-2006 # 73 violates the single subject matter constitutional provision, and the Title Board was prohibited from setting a title and ballot title and submission clause for this proposed initiative.
Accordingly, I respectfully dissent.
I am authorized to say that JUSTICE BENDER joins in this dissent.

. The bond election in City of Denver v. Hayes, 28 Colo. 110, 113-15, 63 P. 311, 312-13 (1900) was voided because of a multiple subject violation. In my view the Majority does not cite this case appropriately for its enforcement provision conclusion.


. I also observe that the initiative’s use of the words "system to end pay to play” is a slogan or catch phrase calculated to attract attention to the issue committee reform provision of the initiative and to obscure the second provision that would void prior properly held Amendment 1 elections.